PER CURIAM.
After a non-jury trial, defendant-appellant was convicted of possession of marijuana and contributing to the delinquency of a minor. On this appeal he urges the insufficiency of the evidence to sustain the judgment.
Evidence in a criminal prosecution for possession of marijuana must show that defendant had knowledge that the contraband was in his possession and control. Langdon v. State, Fla.App.1970, 235 So.2d 321; Frank v. State, Fla.App.1967, 199 So.2d 117. In the instant case the evidence was sufficient to warrant a conclusion by the trier of fact that defendant knew of the presence of the narcotics and was able to exercise personal dominion over the contraband. This was sufficient to constitute unlawful possession. Zicca v. State, Fla.App.1970, 232 So.2d 414; Spataro v. State, Fla.App.1965, 179 So.2d 873.
After careful consideration of appellant’s other points on appeal, we find them to be without merit.
The judgment of conviction herein appealed is, therefore, affirmed.